Exhibit 10.2

AMENDMENT NO. 1

TO

EQUITYHOLDERS AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) is made as of the 16th day of September,
2011, by and among Equity One, Inc., a Maryland corporation (“Equity One”),
Capital Shopping Centres Group PLC, a public limited company organized under the
laws of England and Wales (“Parent”), Liberty International Holdings Limited, a
private company limited by shares organized under the laws of England and Wales
(“LIH”), Gazit-Globe, Ltd., an Israeli corporation (“Gazit Globe”), MGN (USA)
Inc., a Nevada corporation (“MGN”), Gazit (1995), Inc., a Nevada corporation
(“1995”), MGN America, LLC, a Delaware limited liability company (“America”),
Silver Maple (2001), Inc., a Nevada corporation (“Silver Maple”), Ficus, Inc., a
Delaware corporation (“Ficus”) and Gazit First Generation LLC, a Delaware
limited liability company (“First Generation”).

WHEREAS, Equity One, LIH, Parent, Gazit Globe, MGN, 1995, America, Silver Maple
and Ficus are parties to that certain Equityholders Agreement, dated as of
May 23, 2010 and effective as of January 4, 2011 (the “Equityholders
Agreement”);

WHEREAS, the parties hereto desire to amend certain terms of the Equityholders
Agreement as set forth herein and to add First Generation as a member of the
Gazit Group (as defined in the Equityholders Agreement); and

WHEREAS, all capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Equityholders Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Amendment to Preamble. The Preamble of the Equityholders Agreement is hereby
amended to delete the phrase “Silver Maple, Inc., a Nevada corporation” and
replace it with “Silver Maple (2001), Inc., a Nevada corporation”.

 

2. Section 2.7 (Gazit Voting Obligation). Section 2.7 of the Equityholders
Agreement is hereby deleted in its entirety and replaced as follows:

2.7 Gazit Voting Obligation. Each member of the Gazit Group executing this
Agreement agrees, and will cause Chaim Katzman and each of their respective
controlled Affiliates (other than Affiliates that have executed this Agreement),
at any meeting of the stockholders of Equity One, or with respect to any action
by written consent of such stockholders, to cause all EQY Common Stock
Beneficially Owned by the Gazit Group or over which it has the power to direct
the vote, to be voted in favor of the election of the LIH nominee to the Equity
One Board approved by the Equity One Board in accordance with Section 2.3 for so
long as LIH has the right to nominate a director to the Equity One Board
pursuant to this Article 2; provided, however, that each member of the Gazit
Group will only be required to vote in favor of such approved LIH nominee if
such LIH nominee is qualified, in the Gazit Group’s reasonable judgment, to
serve as a director of Equity One, and provided, further, that the obligations
of the members of the



--------------------------------------------------------------------------------

Gazit Group to so vote or so cause to be voted at any such meeting under this
Section 2.7 shall apply only to EQY Common Stock Beneficially Owned by the Gazit
Group (or over which it has the power to direct the vote) that represents, in
the aggregate, up to 45.0% of the total voting power entitled to vote at such
meeting (the “Gazit Voting Obligation”). The Gazit Group agrees that in the
event that a Parent Section 16 Person is approved by the Equity One Board as the
LIH nominee pursuant to Section 2.3, then such LIH nominee will be deemed
qualified by the Gazit Group for purposes of this Section 2.7.

 

3. Addition of First Generation to Gazit Group. First Generation hereby confirms
and acknowledges that it is a “controlled” Affiliate of Gazit Globe and,
accordingly is a member of the Gazit Group for all purposes of the Equityholders
Agreement. First Generation agrees to perform all obligations and agreements
applicable to it as a member of the Gazit Group under the Equityholders
Agreement.

 

4. Interpretation. The Equityholders Agreement shall not be amended or otherwise
modified by this Amendment except as set forth above. The provisions of the
Equityholders Agreement that have not been amended hereby shall remain in full
force and effect, including, without limitation, the LIH Voting Obligation. The
provisions of the Equityholders Agreement amended hereby shall remain in full
force and effect as amended hereby. In the event of any inconsistency or
contradiction between the terms of this Amendment and the Equityholders
Agreement, the provisions of this Amendment shall prevail and control.

 

5. Reference to the Agreement. On and after the date hereof, each reference in
the Equityholders Agreement to “this Agreement”, “hereof” and “herein” and words
of similar import shall, unless otherwise stated, be construed to refer to the
Equityholders Agreement as amended by this Amendment. No reference to this
Amendment need be made in any instrument or document at any time referring to
the Equityholders Agreement, a reference to the Equityholders Agreement in any
such instrument or document to be deemed to be a reference to the Equityholders
Agreement as amended by this Amendment.

 

6. Multiple Counterparts. This Amendment may be executed manually or by
facsimile in multiple counterparts. If so executed, all of such counterparts
shall constitute but one agreement, and, in proving this Amendment, it shall not
be necessary to produce or account for more than one such counterpart.

 

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal Laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

EQUITY ONE, INC. By:  

/s/ Arthur L. Gallagher

Name:   Arthur L. Gallagher Title:   Executive Vice President & General Counsel
CAPITAL SHOPPING CENTRES GROUP PLC By:  

/s/ David Fischel

Name:   David Fischel Title:   Director LIBERTY INTERNATIONAL HOLDINGS LIMITED
By:  

/s/ David Fischel

Name:   David Fischel Title:   Director GAZIT-GLOBE, LTD. By:  

/s/ Eran Ballan

Name:   Eran Ballan Title:   Senior E.V.P. & General Counsel By:  

/s/ Varda Zuntz

Name:   Varda Zuntz Title:   Company Secretary

 

3



--------------------------------------------------------------------------------

MGN (USA) INC. GAZIT (1995), INC. MGN AMERICA, LLC SILVER MAPLE (2001), INC.
FICUS, INC. BY: GAZIT-GLOBE, LTD. (pursuant to Section 8.8 of the Equityholders
Agreement) By:  

/s/ Eran Ballan

Name:     Eran Ballan Title:   Senior E.V.P. & General Counsel By:  

/s/ Varda Zuntz

Name:   Varda Zuntz Title:   Company Secretary GAZIT FIRST GENERATION LLC By:  

/s/ Gil Kotler

Name:   Gil Kotler Title:   By:  

/s/ Sean Kanov

Name:   Sean Kanov Title:   Controller, Secretary

 

4